Exhibit 10.25

 

FIRST AMENDMENT TO SECURITY AGREEMENT

THIS FIRST AMENDMENT TO SECURITY AGREEMENT (this “First Amendment”) is entered
into as of this 19th day of April, 2004, by and among (i) FIVE STAR QUALITY CARE
TRUST, a Maryland business trust (the “Tenant”), and (ii) each of the other
parties identified on the signature page hereof (collectively, the “Secured
Parties”).

W I T N E S S E T H:

WHEREAS, HRES2 Properties Trust, SPTIHS Properties Trust, SPT-Michigan Trust and
SPTMNR Properties Trust, as landlord (collectively, the “Original Secured
Parties”), and the Tenant, as tenant, entered into that certain Master Lease
Agreement dated as of December 31, 2001 as amended by that certain Partial
Termination of Lease and Sublease dated as of June 5, 2003, by and among SPTIHS
Properties Trust and the Tenant, among others (as so amended, the “Original
Lease”), pursuant to which the Original Secured Parties leased to the Tenant and
the Tenant leased from the Original Secured Parties certain properties as more
particularly described in the Original Lease; and

WHEREAS, pursuant to that certain Security Agreement, dated as of December 31,
2001, by and among the Tenant and the Original Secured Parties (the “Security
Agreement”), the Tenant granted to the Original Secured Parties a first and
perfected lien and security interest in the Collateral (this and other
capitalized terms used and not otherwise defined herein having the meanings
ascribed to such terms in the Security Agreement) to secure the payment and
performance of the Obligations; and

WHEREAS, the Tenant and the Secured Parties have entered into that certain
Amended and Restated Lease Agreement dated as of March 1, 2004 (the “Amended
Lease”), which Amended Lease amends and restates the Original Lease to add
additional properties as more particularly described in the Amended Lease; and

WHEREAS, the Tenant and the Secured Parties wish to amend the Security Agreement
to reflect the amendment and restatement of the Original Lease and to remove
four (4) of the facilities from Schedule 2 to the Security Agreement, subject to
and upon the terms and conditions hereinafter provided;


--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Tenant and the Secured Parties hereto
hereby agree as follows:

1.             All references in the Security Agreement to the Master Lease
shall mean the Amended Lease, as the same may be amended from time to time.

2.             Schedule 2 to the Security Agreement (“The Facilities”) is hereby
amended by deleting the following facilities therefrom:

VILLAGE GREEN HEALTHCARE CENTER

 

 

 

2932 N. 14th Street

 

Phoenix, Arizona 85014

 

 

 

GLENWOOD CARE CENTER

 

 

 

303 Fifth Street N.P.O. Box 601

 

Glenwood, Georgia 30428

 

 

 

HOWELL CARE CENTER

 

 

 

3003 West Grand River

 

Howell, Michigan 48843

 

 

 

GRANDVIEW MANOR

 

 

 

Broad Street and Highway 4

 

Campbell, Nebraska 68932

3.    As amended hereby, the Security Agreement is hereby ratified and
confirmed.

[Signature page follows.]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed under seal as of the date first above written.

 

 

TENANT:

 

 

 

 

 

 

 

 

FIVE STAR QUALITY CARE TRUST,

 

 

 

a Maryland business trust

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rosemary Esposito

 

 

 

 

 

 

Rosemary Esposito, R.N.

 

 

 

 

Senior Vice President, Chief
Operating Officer and Chief
Clinical Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

SECURED PARTIES:

 

 

 

 

 

 

 

HRES2 PROPERTIES TRUST, a Maryland
real estate investment trust,
SPTIHS PROPERTIES TRUST, a
Maryland real estate investment
trust, SPT-MICHIGAN TRUST, a
Maryland business trust, SPTMNR
PROPERTIES TRUST, a Maryland real
estate investment trust, SNH CHS
PROPERTIES TRUST, a Maryland real
estate investment trust, ELLICOTT
CITY LAND I, LLC, a Delaware

limited liability company, and
ELLICOTT CITY LAND II, LLC, a
Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



By:

/s/ John R. Hoadley

 

 

 

 

 

 

 

 

John R. Hoadley

 

 

 

 

 

Treasurer of each of the
foregoing entities

 

 

 

 


--------------------------------------------------------------------------------